Citation Nr: 1233251	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  07-33 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for heart disability, to include on a secondary basis.

2.  Entitlement to service connection for heart disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The appellant is a veteran who served on active duty from November 1960 to November 1964. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issue of entitlement to service connection for heart disability, to include on a secondary basis, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


ORDER TO VACATE

Claim to Reopen

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  

Review of the evidence shows that service connection for a heart condition was denied by the RO in a January 2006 rating decision.  The Veteran subsequently submitted a statement in December 2006 asserting that there was error in the prior denial of his claim.  The RO subsequently treated his claim as a claim for revision of the prior rating decision based on clear and unmistakable (CUE).  This request for revision of the prior rating decision was denied in an unappealed January 2007 rating decision.  Thereafter, the Veteran again sought to obtain service connection for his heart disability.  In a March 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim.  The Board issued the December 2011 decision addressing the claim as a claim to reopen.  

While the December 2006 communication was initially treated by the RO as a claim of CUE, it may also be construed as a notice of disagreement with the initially denial.  Thus, the Board's treatment of the claim as one to reopen was inappropriate and should have been treated as a claim for service connection on the merits.  

Accordingly, the December 22, 2011, Board decision addressing the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for heart disability, to include on a secondary basis, is vacated as to that issue to afford the Veteran due process of law.  


REMAND

Service Connection Claim

The Court of Appeals for Veteran Claims has held that, when a notice of disagreement (NOD) has been filed, the RO must issue a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The aforementioned December 2006 communication may be construed as a notice of disagreement with the initial January 2006 rating decision in which the RO denied service connection for a heart condition.  Thus, the Veteran's claim has remained in appellate status.  The Board observes that a June 2008 rating decision was issued that appears to address the Veteran's claim on the merits; however, in light of the confusing procedural history of this case and the previous adjudication of the Veteran's claim as a CUE claim and claim to reopen, the Board is of the opinion that further action on the part of the RO is necessary prior to adjudication.  The RO should inform the Veteran that his claim has been in a state of continual appeal since it was received in November 2005.  The RO should also inform the Veteran of the nature of his claim and clarification of procedural history with regard to such issue.  

Accordingly, this case is REMANDED to the RO for the following action: 

1.  The RO should inform the Veteran that his claim has been in active status since he filed his claim for benefits in November 2005 and he should be afforded a chance to respond with additional evidence or argument.  

2.  Thereafter, the RO should be furnished with a SSOC on the issue of service connection for heart disability, to include on a secondary basis. 

3.  Finally, if the benefit cannot be granted, the RO shall recertify the issue to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


